[Cite as State v. Frost, 2020-Ohio-6920.]


                                      IN THE COURT OF APPEALS

                                  ELEVENTH APPELLATE DISTRICT

                                       PORTAGE COUNTY, OHIO


 STATE OF OHIO,                                   :       OPINION

                   Plaintiff-Appellee,            :
                                                          CASE NO. 2020-P-0031
          - vs -                                  :

 EDWARD W. FROST,                                 :

                   Defendant-Appellant.           :


 Criminal Appeal from the Portage County Court of Common Pleas, Case No. 2019 CR
 00338 C.

 Judgment: Affirmed.


 Victor V. Vigluicci, Portage County Prosecutor, and Theresa M. Scahill, Assistant
 Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

 Joseph R. Klammer, The Klammer Law Office, Ltd, The Historic Mentor Center Street
 School, 7482 Center Street, Unit 6, Mentor, OH 44060 (For Defendant-Appellant).



CYNTHIA WESTCOTT RICE, J.

        {¶1}       Appellant, Edward Frost, appeals the February 20, 2020 judgment of the

Portage County Court of Common Pleas sentencing him to a total of 11 years

imprisonment. For the reasons set forth herein, the order is affirmed.

        {¶2}       The record shows that Mr. Frost, while associated with an enterprise,

accepted large wire transfers from a potential customer for the purchase of heavy

machinery. He did not deliver the machinery to the customer, however, and apparently
used the money for personal purposes, including purchasing vehicles for friends. A few

days later, Mr. Frost wrote a large check he knew would be dishonored back to the

customer. Following a multi-agency investigation, Mr. Frost and several co-defendants

were jointly indicted on 18 counts for offenses occurring between January 17, 2019 and

April 10, 2019. Specifically, Mr. Frost was charged with two counts of Engaging in a

Pattern of Corrupt Activity, Aggravated Theft, Passing Bad Checks, and two counts of

Bribery. The state later filed a supplemental indictment, charging Mr. Frost with 12 counts

of complicity to receiving stolen property.

       {¶3}   Mr. Frost initially pleaded not guilty to all counts; however, he eventually

entered into a plea agreement whereby he pleaded guilty to Amended Count 2: Attempted

Engaging in a Pattern of Corrupt Activity, a felony of the fourth degree, in violation of R.C.

2923.01 and 2923.32; Amended Count 3: Aggravated Theft, a felony of the second

degree, in violation of R.C. 2913.02; Count 4: Passing Bad Checks, a felony of the third

degree, in violation of R.C. 2913.11; and Amended Count 5: Attempted Bribery, a felony

of the fourth degree, in violation of R.C. 2923.02 and 2921.02. The remaining charges

were dismissed.

       {¶4}   The court accepted his guilty plea and sentenced him to consecutive terms

of imprisonment on each count: 12 months for Attempted Engaging in a Pattern of Corrupt

Activity; 7 years for Aggravated Theft; 24 months for Passing Bad Checks; and 12 months

for Attempted Bribery. He was also assessed a $1,000 fine, court costs, and ordered to

pay $1,520,063 in restitution.

       {¶5}   On appeal, Mr. Frost assigns two errors for our review. The first states:

       {¶6}   The trial court erred in failing to merge the allied offenses of similar
              import.

                                              2
      {¶7}   R.C. 2941.25 states:

      {¶8}   (A) Where the same conduct by defendant can be construed to
             constitute two or more allied offenses of similar import, the indictment
             or information may contain counts for all such offenses, but the
             defendant may be convicted of only one.

      {¶9}   (B) Where the defendant’s conduct constitutes two or more offenses
             of dissimilar import, or where his conduct results in two or more
             offenses of the same or similar kind committed separately or with a
             separate animus as to each, the indictment or information may
             contain counts for all such offenses, and the defendant may be
             convicted of all of them.

      {¶10} The defendant bears the burden of establishing he is entitled to have

offenses merged under R.C. 2941.25. State v. Washington, 137 Ohio St.3d 427, 2013-

Ohio-4982, ¶18. An appellate court reviews de novo a trial court’s decision regarding the

merger of offenses. Id. at ¶23.

      {¶11} Under his first assignment of error, Mr. Frost alleges two merger errors. We

will address each in turn. First, Mr. Frost argues the court should have merged Count 3,

Aggravated Theft, and Count 4, Passing Bad Checks. In support, Mr. Frost relies on

State v. Johnson, 128 Ohio St.3d 153, 2010-Ohio-6314 and State v. Snyder, 12th Dist.

Butler No. CA2011-02-018, 2011-Ohio-6346.         However, Johnson, has been largely

rendered obsolete by subsequent rulings of the Supreme Court of Ohio. State v. Earley,

145 Ohio St.3d 281, 2015-Ohio-4615, ¶11, citing State v. Ruff, 143 Ohio St.3d 114, 2015-

Ohio-995.

      {¶12} The Supreme Court of Ohio in Ruff set forth three questions under R.C.

2941.25 in order to determine whether a defendant can be convicted of multiple offenses:

      {¶13} (1) Were the offenses dissimilar in import or significance? (2) Were
            they committed separately? and (3) Were they committed with
            separate animus or motivation? An affirmative answer to any of the
            above will permit separate convictions. Id. at ¶31.


                                            3
       {¶14} The state does not dispute that the offenses in this case were not of

dissimilar import and were committed with the same animus. It maintains, however, that

the two offenses were committed separately. Specifically, it notes that Mr. Frost has

admitted the last wire transfer was received February 4, 2019, forming the basis for Count

3, and the check, forming the basis for Count 4, was dated February 14, 2019.

       {¶15} The only evidence of this, however, was provided in Mr. Frost’s sentencing

memorandum and admitted in his brief on appeal, while the indictment and bill of

particulars only alleged that the conduct that formed the basis for Counts 3 and 4 both

occurred “on or between” January 17, 2019 and April 10, 2019. The state argues the trial

court could consider the additional information of those specific dates because merger is

a sentencing issue. It also argues the Eighth District’s rationale in State v. Hayes, 8th

Dist. Cuyahoga No. 105048, 2017-Ohio-7718, which found passing bad checks and

aggregated grand theft to be not allied offenses, should apply here. However, in Hayes,

we are not told whether the indictment specifically listed a specific date or a broader

timeframe.

       {¶16} Nevertheless, it is well established that merger is a sentencing issue.

Washington, supra. The burden of showing that two offenses should merge lies with the

defendant. Id. In his sentencing memorandum, Mr. Frost specifically admits that the wire

transfer was completed on February 4, 2019, while the bad check was written ten days

later on February 14, 2019. It is axiomatic that the trial court may consider the sentencing

memorandum before sentencing. See, e.g., State v. Long, 138 Ohio St.3d 478, 2014-

Ohio-849, ¶20.




                                             4
       {¶17} We caution, however, that if the sentencing memorandum had not specified

separate dates for the wire transfer, the state’s indictment and bill of particulars alone

were not sufficient to establish the two counts took place separately. Nevertheless, under

these circumstances, we find that Mr. Frost did not meet his burden of showing the two

offenses should merge, as he admitted the two counts were committed separately. Thus,

the trial court did not err in sentencing Mr. Frost to separate prison terms on Counts 3

and 4. Mr. Frost’s first argument under his first assignment of error is without merit.

       {¶18} Second, Mr. Frost argues that his RICO conviction, Count 2, should have

merged with the predicate offenses, citing Johnson and the rule of lenity. However, the

Supreme Court of Ohio has held “that Johnson is not applicable to a RICO violation and

that a RICO offense does not merge with its predicate offenses for purposes of

sentencing.” State v. Miranda, 138 Ohio St.3d 184, 2014-Ohio-451, ¶3. See also State

v. Infante, 11th Dist. Trumbull No. 2019-T-0043, 2020-Ohio-992.

       {¶19} Accordingly, Mr. Frost’s first assignment of error is without merit.

       {¶20} His second states:

       {¶21} The trial court erred when it imposed consecutive sentences when
             its findings under R.C. 2929.14(C)(4) were contrary to law.

       {¶22} “On appeals involving the imposition of consecutive sentences, R.C.

2953.08(G)(2)(a) directs the appellate court to review the record, including the findings

underlying the sentence, and to modify or vacate the sentence if it clearly and convincingly

finds that the record does not support the sentencing court’s findings under R.C.

2929.14(C)(4).” State v. Maple, 11th Dist. Ashtabula No. 2018-A-0091, 2019-Ohio-2091,

¶9, citing State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, ¶28.           “Under this

standard, an appellate court upholds the imposed felony sentence unless: (1) required


                                             5
mandatory findings are clearly and convincingly not supported by the record; or (2) the

sentence is clearly and convincingly contrary to law.”         State v. Aldrich, 11th Dist.

Ashtabula No. 2017-A-0033, 2017-Ohio-8944, ¶32 (citations omitted).

       {¶23} R.C. 2929.14(C)(4) states:

       {¶24} If multiple prison terms are imposed on an offender for convictions of
             multiple offenses, the court may require the offender to serve the
             prison terms consecutively if the court finds that the consecutive
             service is necessary to protect the public from future crime or to
             punish the offender and that consecutive sentences are not
             disproportionate to the seriousness of the offender’s conduct and to
             the danger the offender poses to the public, and if the court also finds
             any of the following:

       {¶25} (a) The offender committed one or more of the multiple offenses
             while the offender was awaiting trial or sentencing, was under a
             sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18
             of the Revised Code, or was under post-release control for a prior
             offense.

       {¶26} (b) At least two of the multiple offenses were committed as part of
             one or more courses of conduct, and the harm caused by two or
             more of the multiple offenses so committed was so great or unusual
             that no single prison term for any of the offenses committed as part
             of any of the courses of conduct adequately reflects the seriousness
             of the offender’s conduct.

       {¶27} (c) The offender’s history of criminal conduct demonstrates that
             consecutive sentences are necessary to protect the public from
             future crime by the offender.

       {¶28} Under this assigned error, Mr. Frost argues that because a RICO violation

necessarily involves “two or more incidents of corrupt activity,” the court is prohibited from

using the fact the multiple offenses were committed, as set forth under subsection (b),

when deciding whether to impose consecutive sentences. Stated differently, because

multiple acts is an element of the RICO offense, he argues it cannot be used as a factor

for consecutive sentencing.



                                              6
       {¶29} However, this court has recently held “[t]he statutory text of R.C. 2929.12(B)

does not support a conclusion that a trial court may not recognize an element of an

offense in its consideration of the seriousness of an offender’s conduct. R.C. 2929.12(B)

states that the trial court ‘shall consider all’ of the factors ‘that apply regarding the

offender, the offense, or the victim.’ Thus, the trial court is required to consider them. See

Katz, Martin, & Macke, Baldwin’s Ohio Practice Criminal Law, Section 116:6 (3d Ed.2019)

* * * The factors of R.C. 2929.12(B) evaluate the seriousness of an offender’s conduct,

not the elements of the offense. State v. Tarr, 6th Dist. Ottawa No. OT-03-010, 2004-

Ohio-216, ¶10; see State v. Liming, 2d Dist. Greene No. 03CA43, 2004-Ohio-168, ¶22.”

State v. Russell, 11th Dist. Lake No. 2019-L-138, 2020-Ohio-3243, ¶81. See also State

v. Brown, 11th Dist. Lake No. 2020-L-052, 2020-Ohio-4642, ¶16.

       {¶30} Moreover, “[c]ourts have limited the ‘element of the offense’ case law to

situations in which the only factor supporting a maximum sentence is a factor that is also

an element of the offense.” Id. at ¶94, citing State v. Hardin-Moore, 2d Dist. Montgomery

No. 24237, 2011-Ohio-4666, ¶22. That is not the case here. Indeed, the trial court need

only find one factor listed in R.C. 2929.14(C)(4) applicable in order to impose consecutive

sentences. Maple, supra, at ¶21. In its sentencing journal entry, the court found all three

factors, (a), (b), and (c), applied in this case:

       {¶31} The Court finds that the consecutive sentence is necessary to protect
             the public from future crime or to punish the Defendant; that
             consecutive sentences are not disproportionate to the seriousness
             of the Defendant’s conduct and to the danger the defendant poses
             to the public. Also, Defendant committed one or more of the multiple
             offenses while the Defendant was awaiting trial or sentencing, was
             under a sanction imposed pursuant to R.C. §2929.16, §2929.17, or
             §2929.18, or was under post release control for a prior offense; at
             least two of the multiple offenses were committed as part of one or
             more courses of conduct, and the harm caused by two or more of the

                                                7
              multiple offenses committed was so great or unusual that no single
              prison term for any of the offenses committed as a part of any of the
              courses of conduct adequately reflects the seriousness of the
              Defendant’s conduct and Defendant’s history of criminal conduct
              demonstrates that consecutive sentences are necessary to protect
              the public from future crime by the Defendant.

       {¶32} The record supports the court’s findings under subsections (a) and (c): Mr.

Frost has been on post-release control since 2017, has a lengthy criminal history, and

was reported to have a high likelihood of recidivism in the presentence investigation

report. Thus, even if we were to find the court improperly considered multiple acts, the

imposition of consecutive sentences remains supported by the trial court’s finding of the

applicability of (a) and (c), which Mr. Frost does not challenge.

       {¶33} Accordingly, his second assignment of error is without merit.

       {¶34} In light of the foregoing, the judgment of the Portage County Court of

Common Pleas is affirmed.



TIMOTHY P. CANNON, P.J.,

MARY JANE TRAPP, J.,

concur.




                                             8